Title: To Benjamin Franklin from J.F. Frin & Co., 22 December 1779
From: J.F. Frin & Co.
To: Franklin, Benjamin


Monsieur
Paris 22 Xbre 1779.
Nous avons reçu hier une lettre de nos amis d’amsterdam Mrs. Daniel Crommelin & fils, dont nous prenons la liberté de vous remettre cijoint une copie par laquelle vous verrez ce qu’ils desirent relativement au paiement de divers effets du congrès dont ils sont porteurs et les observations qu’ils font pour faciliter à l’avenir une circulation plus suivie et plus assurée entre les Etats d’Hollande et ceux de l’Amérique: nous vous prions de nous mettre en état de leur répondre à ce sujet ou si vous préférez de le faire directement, nous nous chargerons avec bien du plaisir de leur faire passer votre lettre.
Nous profitons de cette occasion pour joindre à la présente 49 effets sur vous même, Monsieur, mont. a Drs. 2982 que nous vous prions d’accepter et nous retourner ensuite.

Nous avons l’honneur d’être avec respect Monsieur Vos très humbles et très obéissans serviteurs
J. f. FRIN ET Compe.Banquiers ruë du Carouzel
M Le Docteur franklin à Passy.
 Endorsed: Presented 22d Decr.
Notation: Frin & Comy. 22 Dec 79.